Exhibit GENERAL NOTES TO FEBRUARY 2010 MONTHLY OPERATING REPORT General: The report includes all activity for all Debtors in these jointly administered cases. Notes to MOR's These schedules and statements contain financial information that has been taken from the books and records of the Debtors. The amounts reflected in these financial statements are unaudited. These financial statements are prepared on a consolidated basis. FORM MOR 2/27/2010 Page1of 13 UNITED STATES BANKRUPTCY COURT SOUTHERN DISTRICT OF NEW YORK In re Finlay Enterprises, Inc. Case No. 09-14873 through 14880 Debtor Reporting Period: February 2010 Federal Tax I.D. # 13-3492802 CORPORATE MONTHLY OPERATING REPORT File with the Court and submit a copy to the United States Trustee within 20 days after the end of the month and submit a copy of the report to any official committee appointed in the case. (Reports for Rochester and Buffalo Divisions of Western District of New York are due 15 days after the end of the month, as are the reports for Southern District of New York.) REQUIRED DOCUMENTS Form No. Document Attached Explanation Attached Affidavit/Supplement Attached Schedule of Cash Receipts and Disbursements MOR-1 Y Bank Reconciliation (or copies of debtor's bank reconciliations) MOR-1 (CONT) N 1 Copies of bank statements N 1 Cash disbursements journals N 1 Statement of Operations MOR-2 Y Balance Sheet MOR-3 Y Status of Post-petition Taxes MOR-4 N Y Copies of IRS Form 6123 or payment receipt N 1 Copies of tax returns filed during reporting period N 1 Summary of Unpaid Post-petition Debts MOR-4 Y Listing of Aged Accounts Payable Y 2 Accounts Receivable Reconciliation and Aging MOR-5 N 3 Taxes Reconciliation and Aging MOR-5 N 4 Payments to Insiders and Professionals MOR-6 Y Post Petition Status of Secured Notes, Leases Payable MOR-6 Y Debtor Questionnaire MOR-7 Y I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents are true and correct to the best of my knowledge and belief. Signature of Debtor /s/ Bruce E. Zurlnick Date: March 30, 2010 Signature of Authorized Individual* /s/ Bruce E. Zurlnick Date: March 30, 2010 Printed Name of Authorized IndividualBruce E. Zurlnick Date: March 30, 2010 *Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtoris a partnership; a manager or member if debtor is a limited liability company. 1 - Due to their voluminous nature, these documents are not attached but are available from the Debtors upon request. 2 - The Debtor does not have the ability to age the Accounts Payble data and therefore just the total amount due to each creditor is included. 3 - Accounts Receivable is primarily comprised of amounts due from leased department host stores and credit card issuers. All monies are typically collected within 21 days (except for a $1.3 million receivable from Gottschalk's for which we have set up an uncollectible reserve of 90%, as Gottschalk's filed for bankruptcy protection in January 2009). 4 - Not applicable. Note: The debtor's fiscal month of February 2010 covers the period from January 31, 2010 through February 27, 2010. FORM MOR 2/27/2010 Page2of 13 In re Finlay Enterprises, Inc. Case No. 09-14873 through 14880 Debtor Reporting Period: February SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS (1) Amounts reported should be from the debtor’s books and not the bank statement.The beginning cash should be the ending cash from the prior month or, if this is the first report, the amount should be the balance on the date the petition was filed. The amounts reported in the "CURRENT MONTH - ACTUAL” column must equal the sum of the four bank account columns. Attach copies of the bank statements and the cash disbursements journal. The total disbursements listed in the disbursements journal must equal the total disbursements reported on this page.
